DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination (i.e. RCE) received on 26 August 2022. Claims 1-19 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 26 August 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carusillo et al. (U.S. Patent 7,497,860).
Carusillo et al. disclose (as to claim 17) a surgical saw (20) comprising 3Response Dated August 26, 2022a saw head (38) comprising a collet (91) extending along a longitudinal axis (i.e. axis defined from left-to-right as best seen in Figure 3) with an opening (i.e. opening defined by space defined by 46 and each instance of 98) capable of receiving a movable blade (22); wherein the blade is removably connected within (i.e. via the interaction between 38 and 91) the collet; a clearance amount (i.e. amount defined to accommodate 116, 118, and 120 to allow movement of 112, 114, and 114) created by a recess (i.e. recess by 94 and space between each instance of 98) in the collet; a handpiece (26) connected to (i.e. via 40) the saw head (see Figure 1), the handpiece having a drive mechanism (see column 6, lines 54-63); and wherein the drive mechanism moves the blade, wherein (as to claim 18) the movable blade comprises a stationary exterior sheath (i.e. sheath defined by 116 and 120) with a pair of arms (i.e. arms defined by portions of 116 and 120 defining 122, see Figure 8), and wherein (as to claim 19) the pair of arms connect the movable blade within the collet (i.e. via the interaction between each instance of 93, each instance of 104, 134, and 136) (see Figures 1-10, and column 6, line 6 – column 14, line 54).
Allowable Subject Matter
Claims 1-16 are allowed.
Response to Arguments
The applicant’s arguments with respect to claims 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans et al. (U.S. Patent 5,263,972) disclose (as to claim 17) a surgical saw (10) comprising 3Response Dated August 26, 2022a saw head (i.e. head defined by 11, and 22) comprising a collet (11) extending along a longitudinal axis (i.e. axis defined from left-to-right as best seen in Figure 3) with an opening (55) capable of receiving a movable blade (12); wherein the blade is removably connected within (i.e. via the interaction between 50 and 51) the collet; a clearance amount (i.e. amount as best seen in Figures 4-4C) created by a recess (56) in the collet; a handpiece (i.e. handpiece defined by 13) connected to the saw head (see Figure 1), the handpiece having a drive mechanism (14); and wherein the drive mechanism moves the blade (see Figures 1-9, and column 3, line 19 – column 13, line 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775